
	
		III
		111th CONGRESS
		1st Session
		S. RES. 115
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2009
			Mr. Lieberman submitted
			 the following resolution; which was referred to the
			 Committee on Veterans'
			 Affairs
		
		RESOLUTION
		Recognizing the crucial role of assistance
		  dogs in helping wounded veterans live more independent lives, expressing
		  gratitude to The Tower of Hope, and supporting the goals and ideals of creating
		  a Tower of Hope Day.
	
	
		Whereas the brave men and women defending America’s
			 democracy in Iraq and Afghanistan are in harm's way;
		Whereas thousands of America’s returning veterans were
			 seriously wounded in combat, including brain injuries, single and double
			 amputations, and other traumatic wounds;
		Whereas these brave soldiers return to the United States
			 and spend weeks, months, and years in hospitals recovering, and return to their
			 homes needing assistance to regain their independence;
		Whereas these recovering soldiers who are teamed up with
			 assistance dogs lead more comfortable and more independent lives;
		Whereas these dogs provide assistance to wounded veterans
			 while walking, going up and down stairs, and getting up from a sitting or
			 fallen position, and also pick up dropped articles, retrieve items from a
			 distance, pull manual wheelchairs a short distance, turn lights on and off, and
			 perform other important daily tasks;
		Whereas assistance animals offer priceless companionship
			 and unconditional love on a daily basis;
		Whereas there are fewer than 75 veterans from Iraq and
			 Afghanistan who currently have assistance dogs, as many veterans cannot afford
			 them or do not know about the benefits that assistance dogs provide;
		Whereas severely wounded veterans currently have to wait
			 up to 2 years before they can receive an assistance animal;
		Whereas The Tower of Hope was created following the
			 attacks of September 11, 2001, to bring hope to wounded veterans by providing
			 them with assistance dogs at no cost; and
		Whereas The Tower of Hope has substantially improved many
			 lives by raising funds for the training of assistance dogs, providing grants
			 for American combat wounded veterans, and advocating for the benefits of these
			 animals: Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges the importance of assistance
			 dogs in helping combat-wounded veterans live happier and more independent
			 lives;
			(2)applauds the outstanding work of The Tower
			 of Hope and its dedication to training and providing assistance dogs to wounded
			 veterans, as well as educating people about the benefits of such
			 animals;
			(3)expresses deep gratitude and support to
			 volunteers and donors who have made this great program possible by generously
			 offering time and funds;
			(4)encourages the general public to support
			 wounded veterans by volunteering or donating to help train assistance
			 dogs;
			(5)calls for a vigorous promotion of, and
			 advocacy for, the benefits of assistance animals to physicians and the general
			 public; and
			(6)supports the goals and ideals of creating a
			 Tower of Hope Day in honor of wounded American veterans and their service dogs,
			 the work of The Tower of Hope, and the many generous donors.
			
